UNITED AMERICA INDEMNITY, LTD.
SHARE INCENTIVE PLAN
(As amended through January 28, 2008)

Section 1. Purpose; Definitions

The purpose of the Plan is to give United America Indemnity, Ltd., a Cayman
Islands exempted company formed with limited liability whose office is located
c/o Walkers SPV Limited, Walker House, 87 Mary Street, Grand Cayman KY1-9002,
Cayman Islands (the “Company”), and its Affiliates (as defined below) a
competitive advantage in attracting, retaining and motivating officers,
employees, consultants and non-employee directors, and to provide the Company
and its Affiliates with a share plan providing incentives linked to the
financial results of the Company’s businesses and increases in shareholder
value.

For purposes of the Plan, the following terms are defined as set forth below:

“Affiliate” of a Person means a Person, directly or indirectly, controlled by,
controlling or under common control with such Person and with respect to the
Company, includes without limitation its Subsidiaries and its Parent.

“Award” means any award under this Plan of any Stock Option, Restricted Share,
or Other Share-Based Award.

“Award Agreement” means a Restricted Share Agreement or an Option Agreement. An
Award Agreement may include provisions included in an employment or consulting
agreement of the Company or any of its Affiliates.

“Board” means the Board of Directors of the Company.

“California Participant” means, in the case of individuals, any Participant
residing in California or working primarily in the California offices of the
Company or an Affiliate of the Company, or, in the case of an entity, any
Participant having its principal place of business in California.

“Cause” means, unless otherwise provided in the Participant’s employment or
consulting agreement with the Company or any of its Affiliates, that (i) the
Participant is charged with or has committed a felony or other crime involving
moral turpitude or conduct adverse to the interests of the Company, (ii) the
Participant commits fraud, embezzlement or other conduct adverse to the
interests of the Company or its Affiliates, (iii) the Participant substantially
fails to perform his duties or obligations to the Company or its Affiliates,
provided that he has been given notice and an opportunity to cure not to exceed
thirty (30) days under circumstances in which the Board determines, in its sole
discretion, that such failure to perform is in fact curable, or (iv) the
Participant violates Company policies or policies of its Affiliates or
materially breaches any representation made to the Company or its Affiliates.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

“Committee” means (a) (i) before an IPO or date any class of common equity
securities of the Company are required to be registered under Section 12 of the
Exchange Act (a “Registration Event”), a committee (or subcommittee) of the
Board that the Board may designate to administer or make decisions required to
be made under the Plan, and (ii) after a Registration Event, such committee (or
subcommittee) of the Board that the Board may designate to administer or make
decisions required to be made under the Plan, whose membership shall be composed
of not less than two Non-Employee Directors and, to the extent required by
Section 162(m) of the Code and any regulations thereunder, an “outside director”
as defined under Section 162(m) of the Code, each of whom shall be appointed by
and serve at the pleasure of the Board or (b) if at any time no such committee
of the Board is so designated by the Board, the Board.

“Common Shares” means the Class A common shares, par value $0.0001 per share, of
the Company having the rights, preferences and privileges set out in the
Company’s Articles of Association, as amended from time to time.

“Company” has the meaning set forth in the preamble hereto and any successors by
operation of law.

“Disability” means permanent and total disability as defined in Section 22(e)(3)
of the Code. A Disability shall only be deemed to occur at the time of the
determination by the Committee of the Disability.

“Employment” means, unless otherwise defined in an applicable Award Agreement or
employment or consulting agreement, employment with, or service as a director or
officer of, or as a consultant to, the Company or any of its Affiliates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

“Exercise Price” has the meaning set forth in Section 5(a).

“Fair Market Value” of the Common Shares means (unless otherwise provided in the
applicable Award Agreement), as of any given date, the closing price on the
applicable date of the Common Shares on the Nasdaq National Market or, if not
listed on such market, on any other national securities exchange on which the
Common Shares are listed or, if not so listed, on The Nasdaq Stock Market, Inc.
and, if not so quoted, the average of the closing bid and ask prices for the
Common Shares in the over-the-counter market on which the Common Shares are
actively traded. If such sales prices are not so available or the Common Shares
are not actively traded, as determined by the Committee in its sole discretion,
the Fair Market Value of the Common Shares shall mean the fair value as
determined by the Committee in light of all circumstances, including comparable
recent bona fide sales of applicable or similar securities. For purposes of the
grant of any Stock Option, the applicable date shall be the date on which the
Stock Option is granted.

“Family Member” means, solely to the extent provided for in Rule 701 under the
Securities Act or, following the filing of a Securities Act Form S-8 with
respect to the Plan, solely to the extent provided for in Securities Act Form
S-8, any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the employee’s household (other than a tenant
or employee), a trust in which these persons have more than fifty percent (50%)
of the beneficial interest, a foundation in which these persons (or the
employee) control the management of assets, and any other entity in which these
persons (or the employee) own more than fifty percent (50%) of the voting
interests or as otherwise defined in Rule 701 under the Securities Act or
Securities Act Form S-8, as applicable.

“FPC” means Fox Paine & Company, LLC, its subsidiaries and related entities
(including without limitation Fox Paine Capital, LLC, Fox Paine Capital Fund,
L.P., Fox Paine Capital Fund II GP, LLC, Fox Paine Capital Fund II L.P., Fox
Paine Capital Fund II International, L.P., Fox Paine Capital Fund II
Co-Investors International, L.P.), and all Persons that are partners or
shareholders or members in any such related entities) and all partners, members,
directors, employees, shareholders and agents of any of the foregoing.

“Incentive Stock Option” means a Stock Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

“IPO” means the consummation of a registered underwritten public offering or
offerings of Common Shares or other equity security of the Company after the
date hereof with gross proceeds to the Company in the aggregate of at least
$60 million.

“Management Shareholders’ Agreement” means the Management Shareholders’
Agreement, dated as of September 5, 2003, among the Company, the FPC
Stockholder, and the Management Investors, as defined therein, as amended from
time to time.

“Non-Employee Director” means a member of the Board who qualifies as a
Non-Employee Director (as defined in Rule 16b-3(b)(3) as promulgated by the SEC
under the Exchange Act, or any successor definition adopted by the SEC).

“Nonstatutory Stock Option” means a Stock Option not intended to qualify as an
Incentive Stock Option.

“Option Agreement” means an agreement setting forth the terms and conditions of
a Stock Option Award.

“Other Share-Based Award” means any Award granted under Section 7.

“Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

“Participant” has the meaning set forth in Section 4.

“Performance Criteria” has the meaning set forth in Exhibit A.

“Performance Goal” means the objective performance goals established by the
Committee and, if desirable for purposes of Section 162(m) of the Code, based on
one or more Performance Criteria.

“Performance Period” means three consecutive fiscal years of the Company, or
such shorter period as determined by the Committee in its discretion.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization, government (or any
department or agency thereof) or other entity.

“Plan” means the United America Indemnity, Ltd. Share Incentive Plan, as set
forth herein and as hereinafter amended from time to time.

“Plan Shares” has the meaning set forth in Section 10(a).

“Restricted Shares” means an Award of Common Shares granted under Section 6.

“Restricted Share Purchase Agreement” means an agreement setting forth the terms
and conditions of an Award of Restricted Shares.

“Retirement” means a Participant’s Termination of Employment without Cause at or
after age fifty-five (55).

“SEC” means the Securities and Exchange Commission or any successor agency.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor thereto.

“Share Award” means an Award consisting of either shares of Common Shares or a
right to receive Common Shares in the future, each pursuant to Section 6 of the
Plan.

“Stock Option” means any Nonstatutory Stock Option or Incentive Stock Option.

“Subsidiary” means any subsidiary corporation of the Company within the meaning
of Section 424(f) of the Code.

“Termination of Employment” means (i) a termination of service (for reasons
other than a military or personal leave of absence granted by the Company) of a
Participant from the Company or an Affiliate, unless the Participant thereupon
becomes employed by the Company or another affiliate.

In addition, certain other terms used herein have definitions otherwise ascribed
to them herein.

Section 2. Administration

This Plan shall be administered by the Committee.

Among other things, the Committee shall have the authority, subject to the terms
of the Plan, to:

(a) select the Participants to whom Awards may from time to time be granted and
designate the Affiliates of the Company for purposes of the Plan;

(b) determine whether and to what extent Awards are to be granted hereunder;

(c) determine the number of shares of Common Shares to be covered by each Award
granted hereunder;

(d) determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the Exercise Price (subject to Section 5(a)),
any vesting conditions, restrictions or limitations (which may be related to the
performance of the Participant, the Company or any of its Affiliates)) and any
acceleration of vesting or waiver or cancellation regarding any Award and the
shares of Common Shares relating thereto, based on such factors as the Committee
shall determine;

(e) subject to Section 8 hereof, modify, amend or adjust the terms and
conditions of any Award, at any time or from time to time, including, but not
limited to, the authority to either (1) reduce the Exercise Price of an
outstanding Stock Option or Other Share Based Award or (2) simultaneously cancel
Stock Options for which the Exercise Price exceeds the then current Fair Market
Value of the underlying Common Shares and grant a new Award with an Exercise
Price equal to or greater than the then current Fair Market Value of the
underlying Common Shares.

(f) determine to what extent and under what circumstances Common Shares and
other amounts payable with respect to an Award shall be deferred;

(g) adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall from time to time deem advisable;

(h) interpret the terms and provisions of the Plan and any Award issued under
the Plan (and any agreement, including, but not limited to, an Award Agreement
relating thereto);

(i) adopt any sub-plans applicable to residents of any specified jurisdiction as
it deems necessary or appropriate in order to comply with or take advantage of
any tax laws or other laws applicable to the Company, its Affiliates, or to
Participants or to otherwise facilitate the administration of the Plan, which
sub-plans may include additional restrictions or conditions applicable to Awards
or Plan Shares acquired upon exercise of Awards; and

(j) otherwise supervise and administer of the Plan.

The Committee may act only by a majority of its members then serving thereon,
except that, if permissible under applicable law, the Committee may designate or
allocate all or any portion of its responsibilities and powers to any one or
more of their number or any officer of the Company. Any such designation or
allocation may be revoked by the Committee at any time.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of the Plan or an
Award (or related Award Agreement) granted hereunder shall be determined and
resolved by the Committee. Any determination or resolution made by the Committee
pursuant to the provisions of the Plan with respect to the Plan, any Award or
Award Agreement shall be made in the sole discretion of the Committee and, with
respect to an Award, at the time of the grant of the Award or, unless in
contravention of any express term of the Plan or the Award Agreement, at any
time thereafter. Except as otherwise set forth herein or in any Award Agreement,
all decisions made by the Committee in accordance with the terms of this Plan or
the Award Agreements shall be final, conclusive and binding on all Persons,
including the Company, its Affiliates and the Participants.

To the maximum extent permitted by applicable law and the Articles of
Association of the Company and to the extent not covered by insurance directly
insuring such person, each officer and member or former member of the Committee
or the Board shall be indemnified and held harmless by the Company against any
cost or expense (including reasonable fees and expenses of counsel reasonably
acceptable to the Committee) or liability (including any sum paid in settlement
of a claim with the approval of the Committee), and advanced amounts necessary
to pay the foregoing at the earliest time and to the fullest extent permitted,
arising out of any act or omission to act in connection with the administration
of this Plan, except to the extent arising out of such officer’s, member’s or
former member’s own fraud or bad faith. Such indemnification shall be in
addition to any rights of indemnification the employees, officers, directors or
members or former officers, directors or members may have under applicable law
or under the Articles of Association of the Company or any Affiliate.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under this Plan.

Section 3. Common Shares Subject to Plan

The total number of Common Shares reserved and available for grant under the
Plan shall be 5,000,000 (subject to any increase or decrease pursuant to this
Section 3). Shares subject to an Award under the Plan may be authorized and
unissued shares of Common Shares or Common Shares held in or acquired for the
treasury of the Company or both.

If any Restricted Shares or Other Share-Based Awards are forfeited to the
Company or if any Stock Option terminates without being exercised, the shares
subject to such Awards shall again be available for distribution in connection
with Awards under the Plan. In addition, in determining the number of Common
Shares available for Awards other than Incentive Stock Options, if Common Shares
have been delivered or exchanged by a Participant as full or partial payment to
the Company for payment of the exercise price, or for payment of withholding
taxes, or if the number of Common Shares otherwise deliverable has been reduced
for payment of the exercise price or for payment of withholding taxes, the
number of Common Shares exchanged or reduced as payment in connection with the
exercise or for withholding shall again be available for purposes of Awards
other than Incentive Stock Options under this Plan.

The total number of shares of Common Shares subject to any Stock Option which
may be granted under this Plan to each Participant on and after a Registration
Event shall not exceed 800,000 shares (subject to any increase or decrease
pursuant to this Section 3) during each fiscal year of the Company. The
individual Participant limitations set forth in this Section 3 shall be
cumulative; that is, to the extent that Common Shares for which Options are
permitted to be granted to a Participant pursuant to this Section during a
fiscal year of the Company are not covered by a grant of an Option in the
Company’s fiscal year, such Common Shares available for grants to such
Participant automatically increase in the subsequent fiscal years during the
term of the Plan until used.

No individual may be granted in any fiscal year of the Company Other Share-Based
Awards that are contingent upon the attainment of Performance Goals covering
more than 400,000 Shares (as such number may be adjusted from time to time).

In the event any merger, reorganization, consolidation, recapitalization,
spin-off, stock dividend, share split, reverse share split, extraordinary
distribution with respect to the Common Shares, any sale or transfer of all or
part of the Company’s assets or business or other change in corporate structure
affecting the Common Shares occurs or is proposed (such an event, an “Equity
Restructuring”), the Committee or the Board shall, effective as of the time of
the Equity Restructuring, make such substitution or adjustment in the aggregate
number and kind of shares or other property reserved for issuance under the Plan
or any limitations under the Plan, in the number, kind and Exercise Price (as
defined herein) of shares or other property subject to outstanding Stock
Options, in the number and kind of shares or other property subject to
Restricted Share Awards or other Awards, and/or such other substitution or
adjustments, in each case as the Committee or the Board shall determine in its
discretion to be appropriate, such that the value of the adjusted shares or
other property immediately prior to the Equity Restructuring is the same as the
value of such adjusted shares or other property immediately following the Equity
Restructuring, provided that, in no case shall such determination adversely
affect in any material respect the rights of a Participant hereunder or under
any Award Agreement. In connection with any event described in this paragraph,
the Committee may provide, in its sole discretion, for the cancellation of any
outstanding Stock Option and payment in cash or other property in exchange
therefor.

In the event of a merger or consolidation in which the Company is not the
surviving entity or in the event of any transaction that results in the
acquisition of substantially all of the Company’s outstanding Common Shares by a
single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of all or substantially all of
the Company’s assets (all of the foregoing being referred to as “Acquisition
Events”), then the Committee may, in its sole discretion, terminate all
outstanding Stock Options, effective as of the date of the Acquisition Event, by
delivering notice of termination to each Participant at least 20 days prior to
the date of consummation of the Acquisition Event, in which case during the
period from the date on which such notice of termination is delivered to the
consummation of the Acquisition Event, each such Participant shall have the
right to exercise in full all of his or her Stock Options that are then
outstanding (without regard to any limitations on exercisability otherwise
contained in the Stock Option agreements), but any such exercise shall be
contingent upon and subject to the occurrence of the Acquisition Event, and,
provided that, if the Acquisition Event does not take place within a specified
period after giving such notice for any reason whatsoever, the notice and
exercise pursuant thereto shall be null and void.

Section 4. Participants

The following persons shall be “Participants” eligible to be granted Awards
under the Plan: (i) Persons who are officers, directors, employees or
consultants of the Company and/or any of its Affiliates; (ii) Persons who at the
time of grant may be performing (or subject to being required to perform)
services for the Company or any of its Affiliates (including, without
limitation, officers, directors, employees, Affiliates and consultants of FPC);
and (iii) Non-Employee Directors of the Company and its Affiliates who are
responsible for or contribute to the management, growth and profitability of the
business of the Company and its Affiliates. However, Incentive Stock Options may
be granted only to employees of the Company its Subsidiaries or its Parent.

Section 5. Stock Options

The Board or the Committee as its duly authorized delegate shall have the
authority to grant to Participants Stock Options. Stock Options shall be
evidenced by Option Agreements, which shall include such terms and provisions as
the Committee may determine from time to time. The grant of a Stock Option shall
occur on the date the Committee by resolution selects an individual to receive a
grant of a Stock Option, determines the number of Common Shares to be subject to
such Stock Option to be granted to such individual and specifies the terms and
provisions of the Stock Option, or on such other date as the Committee may
determine. The Company shall notify a Participant of any grant of a Stock
Option, and a written Option Agreement shall be duly executed and delivered by
the Company to the Participant. Such Option Agreement shall become effective
upon execution and delivery by the Participant to the Company.

Stock Options shall be subject to the following terms and conditions, and shall
contain such additional terms and conditions as the Committee shall deem
desirable:

(a) Exercise Price. The price per Common Share purchasable under a Stock Option
shall be such price as determined by the Committee and set forth in the Option
Agreement (the “Exercise Price”); provided that the Exercise Price shall not be
less than the nominal or par value of the Common Shares, and:

(i) in the case of an Incentive Stock Option

(A) granted to an employee of the Company, its Subsidiaries or its Parent who,
at the time of the grant of such Incentive Stock Option, owns shares
representing more than ten percent (10%) of the voting power of all share
classes of the Company or its Subsidiaries or its Parent (a “Ten Percent
Shareholder”), the per share Exercise Price shall be no less than one hundred
ten percent (110%) of the Fair Market Value per share on the date of grant; and

(B) granted to any employee of the Company, its Subsidiaries or its Parent other
than a Ten Percent Shareholder, the per share Exercise Price shall be no less
than one hundred percent (100%) of the Fair Market Value per share on the date
of grant.

(ii) in the case of a Nonstatutory Stock Option, granted to a California
Participant

(A) who is a Ten Percent Shareholder, the per share Exercise Price shall be no
less than one hundred ten percent (110%) of the Fair Market Value per share on
the date of the grant; and

(B) who is not a Ten Percent Shareholder, the per share Exercise Price shall be
no less than eighty-five percent (85%) of the Fair Market Value per share on the
date of grant.

(iii) in the case of any other Stock Option granted, the per share Exercise
Price as determined by the Committee.

(b) Option Term. The term of each Stock Option shall be fixed by the Committee
provided, however, that no Stock Option shall be exercisable more than ten
(10) years after the date such Stock Option is granted. Absent any such term
being fixed by the Committee, pursuant to an Option Agreement or otherwise, such
term shall be ten (10) years; provided, however, that the term of an Incentive
Stock Option granted to a Ten Percent Shareholder shall not exceed five (5)
years.

(c) Exercisability. Except as otherwise provided herein, Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee; provided that Stock Options granted to
California Participants (other than an officer, director, manager or consultant)
shall become exercisable at a rate of no less than twenty percent (20%) per year
over five (5) years from the date the Stock Options are granted. If the
Committee provides that any Stock Option is exercisable only in installments,
the Committee may at any time waive such installment exercise provisions, in
whole or in part, based on such factors as the Committee may determine. In
addition, the Committee may at any time accelerate the exercisability of any
Stock Option.

(d) Method of Exercise. Subject to the provisions of this Section 5, vested
Stock Options may be exercised, in whole or in part, at any time during the
option term by giving written notice of exercise to the Company specifying the
number of Common Shares subject to the Stock Option to be purchased.

Such notice shall be accompanied by payment in full of the Exercise Price per
share by certified or bank check or such other instrument or method of payment
as the Committee may accept. Unless determined otherwise by the Committee at the
time of grant and set forth in the Option Agreement, payment, in full or in
part, may also be made in the form of fully vested Common Shares (other than
Restricted Shares) already owned by the Participant (for at least six months or
such other period necessary to avoid a charge, for accounting purposes, against
the Company’s earnings as reported in the Company’s financial statements if
acquired upon exercise of a Stock Option or received upon the lapse of
restrictions on an Award of Restricted Shares) of the same class as the Common
Shares subject to the Stock Option (based on the Fair Market Value of the Common
Shares on the date the Stock Option is exercised) or, if the Common Shares are
traded on a national securities exchange, The Nasdaq Stock Market, Inc. or
quoted on a national quotation system sponsored by the National Association of
Securities Dealers, and the Committee authorizes, to the extent permitted by
law, through a procedure whereby the Participant delivers irrevocable
instructions to a broker reasonably acceptable to the Committee to deliver
promptly to the Company an amount equal to the purchase price.

No Common Shares shall be issued until full payment therefore has been made.
Except as otherwise provided in the Management Shareholders’ Agreement, if the
Participant is a party to the Management Shareholders’ Agreement, and subject to
Sections 10(b), 10(e) and 10(h) hereof and the applicable Option Agreement, a
Participant shall have all of the rights of a shareholder of the Company holding
the class or series of Common Shares that is subject to such Stock Option
(including, if applicable, the right to vote the shares and the right to receive
dividends and distributions), when the Participant has given written notice of
exercise, has paid in full for such shares and, if requested, has given the
representations referred to in Section 10(b) or as may otherwise be required in
accordance with Sections 10(e) and 10(h).

(e) Nontransferability of Stock Options. No Stock Option shall be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as otherwise expressly permitted under the applicable
Option Agreement, to a Family Member, subject to the restrictions in the
Management Shareholders’ Agreement. All Stock Options granted to California
Participants shall not be transferable by such Participants except as permitted
by the California Code of Regulations Section 260.140.41(d). All Stock Options
granted to an individual shall be exercisable, subject to the terms of the Plan,
during the Participant’s lifetime, only by the Participant or any Person to whom
such Stock Option is transferred pursuant to the preceding sentence, including
such Participant’s guardian, legal representative and other transferee. The term
“Participant” includes the estate of the Participant or the legal representative
of the Participant named in the Option Agreement and any Person to whom an
Option is otherwise transferred in accordance with this Section 5(e), by will or
the laws of descent and distribution; provided, however, that references herein
to Employment of a Participant or termination of Employment of a Participant
shall continue to refer to the Employment or termination of Employment of the
applicable grantee of an Award hereunder.

(f) Termination of Employment.

(i) Termination for Any Reason (other than Cause). Except as otherwise
determined by the Committee and expressly provided in the applicable Option
Agreement or applicable employment or consulting agreement, upon the termination
of the Participant’s Employment for any reason (other than Cause), including
death or Disability, vesting ceases, the term of unvested stock options lapses
and vested and unvested options will become unexercisable, except that such
Participant shall have ninety (90) days to exercise the portion of the
Participant’s Stock Option that is vested on the date of the Participant’s
termination of Employment. In no event shall the Committee grant a Stock Option
to a California Participant that provides the California Participant with less
than thirty (30) days after the date of such California Participant’s
termination of Employment if such termination was caused by other than death,
Disability or Cause to exercise the Stock Option with respect to any vested
shares. Furthermore, in no event shall the Committee grant a Stock Option to a
California Participant that provides the California Participant with less than
six months after the California Participant’s termination due to death or
Disability to exercise the Stock Option with respect to any vested shares.
Notwithstanding anything contained herein to the contrary, the Participant shall
not be permitted to exercise any Stock Option at a time beyond the initial
option term.

(ii) Termination for Cause. All outstanding and unexercised Stock Options,
whether vested or unvested, as of the time the Participant is notified that his
or her Employment is terminated for Cause or at the time the Participant
voluntarily terminates employment within ninety (90) days after the occurrence
of an event that would be grounds for a termination for Cause, will be cancelled
immediately.

Section 6. Restricted Shares

The Committee shall determine the Participants to whom and the time or times at
which grants of Restricted Shares will be awarded, the number of shares to be
awarded to any Participant, the purchase price, the conditions for vesting, the
time or times within which such Awards may be subject to cancellation,
repurchase and restrictions on transfer and any other terms and conditions of
the Awards (including provisions (i) relating to placing legends on certificates
representing Restricted Shares, (ii) permitting the Company to require that
Restricted Shares be held in custody by the Company with a share transfer
certificate from the owner thereof until restrictions lapse and (iii) relating
to any rights to repurchase Restricted Shares on the part of the Company), in
addition to those contained in the Management Shareholders’ Agreement, if the
Participant is a party to the Management Shareholders’ Agreement. Each
Participant receiving Restricted Shares shall be issued a share certificate in
respect of such Restricted Shares, unless the Committee elects to use another
system, such as book entries by the transfer agent, as evidencing ownership of
shares of Restricted Shares. Unless otherwise specified in the Restricted Share
Agreement, upon a Participant’s termination for any reason during the relevant
restriction period, all unvested Restricted Shares will be forfeited to the
Company, without compensation.

Any right of the Company to repurchase Restricted Shares from a California
Participant upon termination of Employment shall be at a repurchase price that
is at least equal to the lesser of (x) the Fair Market Value of such shares on
the date of termination of Employment (provided that such repurchase right shall
terminate as of the Registration Event) or (y) the original purchase price,
provided that in the case of (y) such repurchase right lapses at a rate of no
less than twenty percent (20%) of the shares per year over five years from the
date the Restricted Shares are granted; and provided that in the case of both
(x) and (y) such repurchase right is exercised within ninety (90) days of
termination of Employment. Furthermore, in addition to the foregoing
restrictions, Restricted Shares held by an officer, director or consultant of
the Company or one of its Affiliate may be subject to additional or greater
restrictions and any restrictions set forth in the Company’s Articles of
Association. The terms and conditions of Restricted Share Awards shall be set
forth in a Restricted Share Agreement, which shall include such terms and
provisions as the Committee may determine from time to time, and which shall be
duly executed and delivered by the Company to the Participant and become
effective upon execution and delivery by the Participant to the Company. Except
as provided in this Section 6, the Restricted Share Agreement, the Management
Shareholders’ Agreement and any other relevant agreements, the Participant shall
have, with respect to the Restricted Shares, all of the rights of a shareholder
of the Company holding the class or series of Common Shares that is the subject
of the Restricted Share Award, including, if applicable, the right to vote the
shares and, subject to the following sentence, the right to receive any cash
dividends or distributions (but, subject to the third paragraph of Section 3,
not the right to receive non-cash dividends or distributions). If so determined
by the Committee in the applicable Restricted Share Agreement, cash dividends
and distributions on the class or series of Common Shares that is the subject of
the Restricted Share Award shall be automatically deferred and reinvested in
additional Restricted Shares, held subject to the vesting of the underlying
Restricted Shares, or held subject to meeting conditions applicable only to
dividends and distributions.

Section 7. Other Share-Based Awards

The Committee is authorized to grant to Participants Other Share-Based Awards
that are payable in, valued in whole or in part by reference to, or otherwise
based on or related to Common Shares, including but not limited to, Common
Shares awarded purely as a bonus and not subject to any restrictions or
conditions, Common Shares in payment of the amounts due under an incentive or
performance plan sponsored or maintained by the Company or a Subsidiary, share
appreciation rights (either separately or in tandem with Options), share
equivalent units, and Awards valued by reference to book value of Common Shares.

Subject to the provisions of this Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such Awards shall
be made, the number of Common Shares to be awarded pursuant to or referenced by
such Awards, and all other conditions of the Awards. Grants of Other Share-Based
Awards may be subject to such conditions, restrictions and contingencies as the
Committee may determine which may include, but are not limited to, continuous
service with the Company or an Affiliate and/or the achievement of Performance
Goals. Except as provided in the last sentence of this paragraph, the criteria
that may be used by the Committee in granting Other Share-Based Awards
contingent on Performance Goals shall consist of the attainment of one or more
of the Performance Goals. The Committee may select one or more Performance Goals
for measuring performance and the measuring may be stated in absolute terms or
relative to comparable companies. The measurements used in Performance Goals set
under the Plan shall be determined in accordance with Generally Accepted
Accounting Principles (“GAAP”), except, to the extent that any objective
Performance Goals are used, if any measurements require deviation from GAAP,
such deviation shall be at the discretion of the Committee at the time the
Performance Goals are set or at such later time to the extent permitted under
Section 162(m) of the Code. Other Performance Goals may be used to the extent
such goals satisfy Section 162(m) of the Code or the Other-Share Based Award is
not intended to satisfy the requirements of Section 162(m) of the Code.

Other Share-Based Awards made pursuant to this Section 7 are subject to the
following terms and conditions:

(a) Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award agreement and this Plan, the
recipient of an Award under this Section 7 shall be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of Common Shares covered by the Award, as determined at the time
of the Award by the Committee, in its sole discretion.

(b) Vesting. Any Award under this Section 7 and any Common Shares covered by any
such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion.

(c) Waiver of Limitation. In the event of the Participant’s Retirement,
Disability or death, or in cases of special circumstances, the Committee may, in
its sole discretion, waive in whole or in part any or all of the limitations
imposed hereunder (if any) with respect to any or all of an Award under this
Article.

(d) Purchase Price. Common Shares issued on a bonus basis under this Section 7
may be issued for no cash consideration; Common Shares purchased pursuant to a
purchase right awarded under this Section 7 shall be priced as determined by the
Committee.

(e) Committee Certification. At the expiration of the Performance Period, the
Committee shall determine and certify in writing the extent to which the
Performance Goals have been achieved.

Section 8. Term, Amendment and Termination

This Plan will expire on September 5, 2013, ten years from its adoption by the
Board. Awards outstanding as of such date shall not be affected or impaired by
the expiration of the Plan and shall be subject to the terms of the Plan.

The Board or the Committee may at any time amend, suspend, or terminate the
Plan, prospectively or retroactively; provided, however, that, unless otherwise
required by law or specifically provided herein, no amendment, suspension or
termination shall be made that is adverse to the rights of a Participant under
an Award theretofore granted without such Participant’s consent; provided,
further, without the approval of the shareholders of the Company in accordance
with applicable law, to the extent required by the applicable provisions of
Rule 16b-3 or Section 162(m) of the Code or the rules of any exchange or system
on which the Common Shares are listed or traded, or, with regard to Incentive
Stock Options, Section 422 of the Code, no amendment may be made which would
(i) increase the aggregate number of Common Shares that may be issued under this
Plan or the maximum individual Participant limitations under Section 3;
(ii) change the classification of Participants eligible to receive Awards under
this Plan; (iii) extend the maximum Stock Option period or (iv) require
shareholder approval in order for the Plan to continue to comply with the
applicable provisions of Rule 16b-3 or Section 162(m) of the Code, or, with
regard to Incentive Stock Options, Section 422 of the Code.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall be made that is
adverse to the rights of the Participant thereunder without the Participant’s
consent.

Section 9. Unfunded Status of Plan

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Shares or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

Section 10. General Provisions

(a) Awards and Certificates. Shares of Restricted Shares and Common Shares
issuable upon the exercise of a Stock Option (together, “Plan Shares”) shall be
evidenced in such manner as the Committee may deem appropriate, including book
entry registration or issuance of one or more share certificates. Any
certificate issued in respect of Plan Shares shall be registered in the name of
such Participant and shall bear appropriate legends referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or under the securities laws of any
state and may not be transferred, sold or otherwise disposed of except while
such a registration is in effect or pursuant to an exemption from registration
under said Act and applicable state securities laws.”

“The securities represented by this certificate are subject to the terms and
conditions set forth in a Management Shareholders’ Agreement, dated as of
September 5, 2003, as amended from time to time, copies of which may be obtained
from the issuer or from the holder of this security. No transfer of such
securities will be made on the books of the issuer unless accompanied by
evidence of compliance with the terms of such agreement.”

Such Plan Shares may bear other legends to the extent the Committee or the Board
determines it to be necessary or appropriate, including any required by the
Management Shareholders’ Agreement. If and when all restrictions expire without
a prior cancellation of the Plan Shares theretofore subject to such
restrictions, upon surrender of legended certificates representing such shares
new certificates for such shares shall be delivered to the Participant without
the second legend listed above.

(b) Representations and Warranties. The Committee may require each Person
purchasing or receiving Plan Shares to (i) represent to and agree with the
Company in writing that such Person is acquiring the shares without a view to
the distribution thereof and (ii) make any other representations and warranties
that the Committee deems appropriate.

(c) Additional Compensation. Nothing contained in the Plan shall prevent the
Company or any of its Affiliates from adopting other or additional compensation
arrangements for its employees.

(d) No Right of Employment. Adoption of the Plan or grant of any Award shall not
confer upon any employee or any other individual any right to continued
Employment, nor shall it interfere in any way with the right of the Company or
any of its Affiliates to terminate the Employment of any eligible Participant at
any time.

(e) Withholding Taxes. No later than the date as of which an amount first
becomes includible in the gross income of a Participant for income tax purposes
or subject to Federal Insurance Contributions Act withholdings with respect to
any Award, including, without limitation, upon exercise of any Stock Option,
under the Plan, such Participant shall pay to the Company or, if appropriate,
one of its Affiliates, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount. If
approved by the Committee, minimum required statutory withholding obligations
may be settled with Common Shares, including Common Shares that are part of the
Award that gives rise to the withholding requirement. The obligations of the
Company under the Plan shall be conditional on such payment or arrangements, and
the Company and its Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
Participant. The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Common Shares.

(f) Beneficiaries. The Committee shall establish such procedures as it deems
appropriate for a Participant to designate a beneficiary to whom any amounts
payable in the event of the Participant’s death are to be paid or by whom any
rights of the Participant, after the Participant’s death, may be exercised.

(g) Governing Law. The Plan and all Awards made and actions taken thereunder
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware without regard to the principles of conflicts of law
thereof.

(h) Compliance with Laws. If any law or any regulation of any governmental body,
commission or agency having jurisdiction shall require the Company or a
Participant seeking to exercise Stock Options to take any action with respect to
the Plan Shares to be issued upon the exercise of Stock Options then the date
upon which the Company shall issue or cause to be issued the Plan Shares or the
rights associated therewith shall be postponed until full compliance (as
determined by the Committee in its sole discretion) has been made with all such
requirements of law or regulation; provided, that the Company shall use its
reasonable efforts to take all necessary action to comply with such requirements
of law or regulation. Moreover, in the event that the Company shall determine
that, in compliance with the Securities Act or other applicable statutes or
regulations (including state “Blue Sky” or other securities laws), it is
necessary to register any of the Plan Shares with respect to which an exercise
of a Stock Option has been made, or to qualify any such Plan Shares (or the
Company) for exemption from any of the requirements of the Securities Act or any
other applicable statute or regulation, no Stock Options may be exercised and no
Plan Shares shall be issued to the exercising Participant until the required
action has been completed; provided, that the Company shall use its reasonable
efforts to take all necessary action to comply with such requirements of law or
regulation. Notwithstanding anything to the contrary contained herein, neither
the Board nor the members of the Committee owes a fiduciary duty to any
Participant in his or her capacity as such.

(i) Fractional Shares. No fractional shares shall be issued under the Plan and
no cash settlements shall be made with respect to fractional shares eliminated
by rounding.

(j) Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months before or after the date
the Plan is adopted. Such shareholder approval shall be obtained in the degree
and manner required under applicable state and federal or foreign law and the
rules of any stock exchange upon which the Company’s common shares are listed,
quoted or actively traded.

(k) Information to Participants. The Company shall provide to each California
Participant, not less frequently than annually, copies of annual financial
statements. The Company shall also provide such statements to each individual
who acquires Common Shares pursuant to the Plan while such individual owns such
Common Shares. The Company shall not be required to provide such statements to
key employees whose duties in connection with the Company assure their access to
equivalent information.

(l) Agreement. As a condition to the grant of any Award, if requested by the
Company and the lead underwriter of any IPO (the “Lead Underwriter”), a
Participant shall irrevocably agree not to sell, contract to sell, grant any
option to purchase, transfer the economic risk of ownership in, make any short
sale of, pledge or otherwise transfer or dispose of, any interest in any Common
Shares or any securities convertible into, derivative of, or exchangeable or
exercisable for, or any other rights to purchase or acquire Common Shares
(except Common Shares included in such IPO or acquired on the public market
after such offering) during such period of time following the effective date of
a registration statement of the Company filed under the Securities Act that the
Lead Underwriter shall specify (the “Lock-up Period”). The Participant shall
further agree to sign such documents as may be requested by the Lead Underwriter
to effect the foregoing and agree that the Company may impose stop-transfer
instructions with respect to Common Shares acquired pursuant to an Award until
the end of such Lock-up Period.

(m) Management Shareholders’ Agreement and Other Requirements. Notwithstanding
anything herein to the contrary, as a condition to the receipt of Plan Shares,
to the extent required by the Committee, the Participant shall execute and
deliver a shareholders’ agreement or such other documentation which shall set
forth certain restrictions on transferability of the Plan Shares, a right of
first refusal of the Company with respect to Plan Shares, the right of the
Company to purchase Plan Shares and such other terms as the Board or Committee
shall from time to time establish. Such shareholders’ agreement shall apply to
all Plan Shares acquired under the Plan. The Company may require, as a condition
of grant or exercise of any Award, the Participant to become a party to any
other existing shareholders’ agreement.

1

(n) California Provisions. Notwithstanding anything herein to the contrary, the
provisions in the Plan applicable to Awards granted to California Participants
shall apply only to
the extent necessary to comply with Title 10 of the California Code of
Regulations at the time an
Award is granted and shall not apply if the Common Shares are an exempt security
under Section
25100 of the California Corporations Code.APPENDIX A

PERFORMANCE CRITERIA

Performance Goals established for purposes of an Award of Performance-Based
Awards intended to comply with Section 162(m) of the Code shall be based on one
or more of the following performance criteria (“Performance Criteria”): (i) the
attainment of certain target levels of, or a specified percentage increase in,
revenues, income before taxes and extraordinary items, net income, operating
income, earnings before income tax, earnings before interest, taxes,
depreciation and amortization or a combination of any or all of the foregoing;
(ii) the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax profits including, without limitation, that attributable to
continuing and/or other operations; (iii) the attainment of certain target
levels of, or a specified increase in, operational cash flow; (iv) the
achievement of a certain level of, reduction of, or other specified objectives
with regard to limiting the level of increase in, all or a portion of, the
Company’s bank debt or other long-term or short-term public or private debt or
other similar financial obligations of the Company, which may be calculated net
of such cash balances and/or other offsets and adjustments as may be established
by the Committee; (v) earnings per share or the attainment of a specified
percentage increase in earnings per share or earnings per share from continuing
operations; (vi) the attainment of certain target levels of, or a specified
increase in return on capital employed or return on invested capital; (vii) the
attainment of certain target levels of, or a percentage increase in, after-tax
or pre-tax return on shareholders’ equity; (viii) the attainment of certain
target levels of, or a specified increase in, economic value added targets based
on a cash flow return on investment formula; (ix) the attainment of certain
target levels in the fair market value of the shares of the Company’s common
shares; (x) the growth in the value of an investment in the Company’s common
shares assuming the reinvestment of dividends; (xi) the attainment of a certain
level of, reduction of, or other specified objectives with regard to limiting
the level in or increase in, all or a portion of controllable expenses or costs
or other expenses or costs; or (xii) achievement of certain targets with respect
to the Company’s book value, assets or liabilities. For purposes of item
(i) above, “extraordinary items” shall mean all items of gain, loss or expense
for the fiscal year determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to a corporate transaction (including,
without limitation, a disposition or acquisition) or related to a change in
accounting principle, all as determined in accordance with standards established
by Opinion No. 30 of the Accounting Principles Board.

In addition, such Performance Criteria may be based upon the attainment of
specified levels of Company (or subsidiary, division or other operational unit
of the Company) performance under one or more of the measures described above
relative to the performance of other corporations. Furthermore, such Performance
Criteria may be supplemented by reference to per share determinations. To the
extent permitted under Section 162(m) of the Code, but only to the extent
permitted under Section 162(m) of the Code (including, without limitation,
compliance with any requirements for shareholder approval), the Committee may:
(i) designate additional business criteria on which the Performance Criteria may
be based or (ii) adjust, modify or amend the aforementioned business criteria.

2